                                               Case 14-71797-pwb                     Doc 268    Filed 07/30/21 Entered 07/30/21 17:16:53                                     Desc
                                                                                                   Page 1 of 22
                                                                                       Form 1
                                                                                                                                                                                                          Page: 1-1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:    14-71797-PWB                                                                                                                  Trustee Name:        (300320) S. Gregory Hays
Case Name:      HP/SUPERIOR, INC.                                                                                                          Date Filed (f) or Converted (c): 11/17/2015 (c)
                                                                                                                                           § 341(a) Meeting Date:       01/12/2016
For Period Ending:     06/30/2021                                                                                                          Claims Bar Date: 04/24/2016

                                                      1                                             2                             3                            4                      5                          6

                                            Asset Description                                    Petition/                Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                      Unscheduled           (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                  Values                Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                    and Other Costs)                                                             Remaining Assets

    1*      Payroll checking account (See Footnote)                                                       3,455.78                              0.00                                              0.00                        FA

    2*      Operating checking account (See Footnote)                                                    31,811.65                         4,808.38                                        4,808.38                           FA

    3*      Accounts receivable (book value) (See Footnote)                                             787,018.00                       143,356.45                                        4,111.60                           FA

    4       Wisconsin Medicaid reimbursements                                                       3,002,025.00                       3,002,025.00                                    2,851,208.68                           FA

    5*      General intangibles (See Footnote)                                                           Unknown                                0.00                                              0.00                        FA

    6*      Certificate of need and nursing home license (See Footnote)                                  Unknown                                0.00                                              0.00                        FA

    7*      Rent roll (See Footnote)                                                                     Unknown                                0.00                                              0.00                        FA

    8*      1996 Ford E-350 (bus that is not in working order) (See Footnote)                                 0.00                              0.00                                              0.00                        FA

    9*      Office equipment, furnishings and supplies (See Footnote)                                    15,431.75                              0.00                                              0.00                        FA

   10*      Machinery, fixtures, equipment and supplies (See Footnote)                                  188,783.26                              0.00                                              0.00                        FA

   11*      Prepaid insurance (See Footnote)                                                             11,720.89                              0.00                                              0.00                        FA

   12*      Prepaid other (See Footnote)                                                                  1,557.74                              0.00                                              0.00                        FA

   13*      Escrows (See Footnote)                                                                      239,553.55                              0.00                                              0.00                        FA

   14*      Construction in progress (See Footnote)                                                     218,250.44                              0.00                                              0.00                        FA

   15*      Deposits (See Footnote)                                                                      11,000.00                              0.00                                              0.00                        FA

   16*      National Bank of Commerce Acct # 4885 (u) (See Footnote)                                      3,235.46                         3,235.46                                        3,235.46                           FA

   17*      National Bank of Commerce Checking Acct # 2463 (u) (See Footnote)                             1,062.73                         1,062.73                                        1,032.73                           FA

   18*      Net Proceeds from Ch 11 Asset Sale (Held in Escrow) (u) (See Footnote)                       58,287.70                        58,287.70                                       58,287.70                           FA

    19      Avoidance Action Claims (u)                                                                  Unknown                                0.00                                              0.00                        FA
            Voided. Replaced by adversaries 16-05290 through 16-05302. See asset # 21-34
            below

    20      National Bank of Commerce Pre-Petition Bank Fee Refund (u)                                       37.35                            37.35                                           37.35                           FA
                                             Case 14-71797-pwb                    Doc 268    Filed 07/30/21 Entered 07/30/21 17:16:53                                     Desc
                                                                                                Page 2 of 22
                                                                                      Form 1
                                                                                                                                                                                                       Page: 1-2
                                                                  Individual Estate Property Record and Report
                                                                                   Asset Cases
Case No.:    14-71797-PWB                                                                                                                Trustee Name:       (300320) S. Gregory Hays
Case Name:      HP/SUPERIOR, INC.                                                                                                        Date Filed (f) or Converted (c): 11/17/2015 (c)
                                                                                                                                         § 341(a) Meeting Date:      01/12/2016
For Period Ending:     06/30/2021                                                                                                        Claims Bar Date: 04/24/2016

                                                    1                                            2                              3                           4                      5                          6

                                           Asset Description                                  Petition/                 Estimated Net Value          Property Formally         Sale/Funds                Asset Fully
                                (Scheduled And Unscheduled (u) Property)                    Unscheduled            (Value Determined By Trustee,        Abandoned            Received by the          Administered (FA)/
                                                                                               Values                 Less Liens, Exemptions,       OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                  and Other Costs)                                                            Remaining Assets

   21*      Adversary # 16-05288-pwb, S. Gregory Hays, Chapter 7 Trustee v. AltaCare                 395,808.28                        395,808.28                                      62,811.97                           FA
            Corporation (u) (See Footnote)
   22*      Adversary # 16-05289-pwb, S. Gregory Hays, Chapter 7 Trustee v. HP/Witchita              212,023.99                        212,023.99                                      33,646.72                           FA
            Hill, Inc. d/b/a College Hill Nursing (u) (See Footnote)
   23*      Adversary # 16-05290-pwb, S. Gregory Hays, Chapter 7 Trustee v. LTC                      186,425.00                        186,425.00                                      29,584.34                           FA
            Healthcare at Florence, Inc. d/b/a Hidden Hill (u) (See Footnote)
   24*      Adversary # 16-05291-pwb, S. Gregory Hays, Chapter 7 Trustee v.                          126,250.00                        126,250.00                                      20,034.98                           FA
            HP/Cambridge House, Inc. (u) (See Footnote)
   25*      Adversary # 16-05293-pwb, S. Gregory Hays, Chapter 7 Trustee v. Fireside-LTC,             11,508.00                         11,508.00                                       1,826.23                           FA
            LLC (u) (See Footnote)
   26*      Adversary # 16-05294-pwb, S. Gregory Hays, Chapter 7 Trustee v. Five Rivers               31,860.27                         31,860.27                                       5,055.99                           FA
            Management LLC (u) (See Footnote)
   27*      Adversary # 16-05295-pwb, S. Gregory Hays, Chapter 7 Trustee v. Friendship-               19,648.57                         19,648.57                                       3,118.07                           FA
            LTC, Inc. (u) (See Footnote)
   28*      Adversary # 16-05296-pwb, S. Gregory Hays, Chapter 7 Trustee v. Great Bend-               64,265.00                         64,265.00                                      10,198.42                           FA
            LTC, LLC (u) (See Footnote)
   29*      Adversary # 16-05297-pwb, S. Gregory Hays, Chapter 7 Trustee v. Rosewood-                 89,703.65                         89,703.65                                      14,235.35                           FA
            LTC, LLC (u) (See Footnote)
   30*      Adversary # 16-05298-pwb, S. Gregory Hays, Chapter 7 Trustee v. Woodland                  86,000.00                         86,000.00                                      13,647.58                           FA
            Park -LTC, LLC (u) (See Footnote)
   31*      Adversary # 16-05299-pwb, S. Gregory Hays, Chapter 7 Trustee v. Long Term                544,524.23                        544,524.23                                      86,412.16                           FA
            Care Services, Inc. (u) (See Footnote)
    32      Adversary # 16-05300-pwb, S. Gregory Hays, Chapter 7 Trustee v. Evergreen                 90,000.00                         90,000.00                                      12,500.00                           FA
            Rehabilitation, LLC (u)
            Settled for $12,500 per Order, Docket # 251. Payment due by March 23.

   33*      Adversary 16-05301-pwb, S. Gregory Hays, Chapter 7 Trustee v. Salem Nursing              121,500.00                        121,500.00                                              0.00                        FA
            & Rehab Center of Reform, Inc. (u) (See Footnote)
   34*      Adversary 16-05302-pwb, S. Gregory Hays, Chapter 7 Trustee v. Salem Nursing              186,000.00                        186,000.00                                              0.00                        FA
            & Rehab Center of Tuskegee, Inc.   (u) (See Footnote)
    35      BMO Harris DIP Operating Account # 1037 (u)                                                4,277.40                          4,277.40                                       4,277.40                           FA

    36      BMO Harris DIP Tax Account # 1029 (u)                                                         167.78                           167.78                                         167.78                           FA

   37*      Adversary # 16-05292-pwb, S. Gregory Hays, Chapter 7 Trustee v.                          437,500.00                        437,500.00                                      69,428.17                           FA
            HP/Carrington, Inc. (u) (See Footnote)

   37       Assets              Totals       (Excluding unknown values)                         $7,180,693.47                       $5,820,275.24                                 $3,289,667.06                       $0.00
                                       Case 14-71797-pwb                   Doc 268         Filed 07/30/21 Entered 07/30/21 17:16:53                               Desc
                                                                                              Page 3 of 22
                                                                              Form 1
                                                                                                                                                                                                 Page: 1-3
                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case No.:    14-71797-PWB                                                                                                          Trustee Name:       (300320) S. Gregory Hays
Case Name:     HP/SUPERIOR, INC.                                                                                                   Date Filed (f) or Converted (c): 11/17/2015 (c)
                                                                                                                                   § 341(a) Meeting Date:     01/12/2016
For Period Ending:   06/30/2021                                                                                                    Claims Bar Date: 04/24/2016

     RE PROP# 1        Account was fully administered during the Chapter 11 period with no balance at the time of the conversion to Chapter 7.

     RE PROP# 2        Scheduled value represents value of account as of Chapter 11 petition. The Debtor continued to use account during Chapter 11 operating period. The Trustee value represents
                       value as of conversion to Chapter 7.
     RE PROP# 3        Scheduled value represents value of account as of Chapter 11 petition. The Trustee sent collection letters for all outstanding receivables as of the conversion to Chapter 7 with little
                       results. The majority of the receivables were not collectible due to the passing of former residents, inability to pay or dispute on obligation. Future recovery unlikely but possible.
     RE PROP# 5        Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 6        Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 7        Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 8        Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 9        Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 10       Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 11       Asset was administered in the Chapter 11 case.

     RE PROP# 12       Asset was administered during Chapter 11 case.

     RE PROP# 13       Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 14       Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 15       Administered in the Chapter 11 case.

     RE PROP# 16       This account was not scheduled but was open at the time of the Chapter 11 petition. The Debtor continued to use account during Chapter 11 operating period. The Trustee value
                       represents value as of conversion to Chapter 7.
     RE PROP# 17       Account is in the name of Superior Healthcase but holds funds earned by Debtor. To be turned over by Trustee for Superior Healthcare Investors per settlement and Order, Docket #
                       209.
     RE PROP# 18       During the Chapter 11 case, certain assets of the Debtor and Superior Healthcare Investors (Case # 15-54039) were sold for $2,320,000. The sold assets of this Debtor include
                       above asset numbers 5,6,7,8,9,10,13 &14. Certain expenses and claims were paid from the sale proceeds during the Chapter 11 case and $765,975.53 remains in the Scroggins &
                       Williamson escrow account. Pursuant to a settlement between the Trustee, the trustee for Superior Healthcare Investors and the secured lender, CSE, $58,287.70 of the escrowed
                       funds were allocated to this bankruptcy estate and the remainder were allocated to Superior Healthcare Investors bankruptcy estate. Payment was received in July 2016.
     RE PROP# 21       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 22       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 23       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 24       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 25       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 26       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 27       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 28       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.
                                          Case 14-71797-pwb                Doc 268         Filed 07/30/21 Entered 07/30/21 17:16:53                             Desc
                                                                                              Page 4 of 22
                                                                               Form 1
                                                                                                                                                                                         Page: 1-4
                                                           Individual Estate Property Record and Report
                                                                            Asset Cases
Case No.:    14-71797-PWB                                                                                                        Trustee Name:       (300320) S. Gregory Hays
Case Name:     HP/SUPERIOR, INC.                                                                                                 Date Filed (f) or Converted (c): 11/17/2015 (c)
                                                                                                                                 § 341(a) Meeting Date:      01/12/2016
For Period Ending:     06/30/2021                                                                                                Claims Bar Date: 04/24/2016
     RE PROP# 29          $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 30          $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 31          $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 33          Amount listed represents the amount demanded in the adversary. Entity liquidated through receivership in year 2015. No recovery.

     RE PROP# 34          Amount listed represents the amount demanded in the adversary. Entity liquidated through receivership in year 2015. No recovery.

     RE PROP# 37          $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.




      Major Activities Affecting Case Closing:
                                    2/4/2020 - All recovery matters have been resolved. Settlement installment payments have been paid in full.

                                    5/5/2021 - Trustee is reviewing secured and administrative claims for allowance and objections. Trustee filed Adversary #21-05048 against the Internal
                                    Revenue Service seeking a judgment (a) establishing that the IRS has no interest or lien in the Post-Petition Medicaid Funds; b) Avoiding the Tax
                                    Penalty Lien, and any interest on such avoided Tax Penalty Lien, under 11 U.S.C. § 724(a); (c) Preserving the avoided Tax Penalty Lien, and any
                                    interest that has accrued thereon, for the benefit of the Bankruptcy Estate under 11 U.S.C. § 551.

                                    7/28/21 - Order on Request for Mediation in adversary # 21-05048 was entered. Upon resolution of Adversary # 21-05048, the Trustee will be in a
                                    position to close the case.

      Initial Projected Date Of Final Report (TFR):              06/30/2018                                     Current Projected Date Of Final Report (TFR):               12/31/2021


             07/30/2021                                                                                          /s/S. Gregory Hays

                Date                                                                                             S. Gregory Hays
                                               Case 14-71797-pwb                 Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                   Desc
                                                                                                      Page 5 of 22
                                                                                           Form 2
                                                                                                                                                                                                           Page: 2-1
                                                                           Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                                       Trustee Name:                      S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                                  Bank Name:                         Mechanics Bank
Taxpayer ID #:                  **-***7090                                                                         Account #:                         ******3900 Checking
For Period Ending:              06/30/2021                                                                         Blanket Bond (per case limit):     $31,525,000.00
                                                                                                                   Separate Bond (if applicable):     N/A

    1            2                                 3                                                               4                                              5                       6                      7

  Trans.    Check or                   Paid To / Received From                                Description of Transaction                       Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                           Tran. Code          $                        $

 02/25/16     {4}        State of Wisconsin                                 Incoming Wire Transfer. Payment of reconciled Medicaid            1121-000            2,851,208.68                                  2,851,208.68
                                                                            holdbacks.
 03/01/16                Rabobank, N.A.                                     Bank and Technology Services Fees                                 2600-000                                          191.25          2,851,017.43
 03/09/16     {16}       National Bank of Commerce                          close out account ******4885                                      1290-000                  3,235.46                                2,854,252.89
 03/09/16     {2}        National Bank of Commerce                          close out account ******4290                                      1129-000                  4,808.38                                2,859,061.27
 03/09/16     {2}        National Bank of Commerce                          close out account ******4290                                      1129-000                  4,808.38                                2,863,869.65
 03/09/16     {3}        Susan A OLeary                                     AR                                                                1121-000                     23.55                                2,863,893.20
 03/09/16     {3}        Ronald D Wohlwend                                  AR                                                                1121-000                     15.00                                2,863,908.20
 03/09/16     {2}        National Bank of Commerce                          Deposit Reversal: close out account 9071064290                    1129-000                 -4,808.38                                2,859,099.82
 03/31/16                Rabobank, N.A.                                     Bank and Technology Services Fees                                 2600-000                                        3,155.73          2,855,944.09
 04/05/16                Rabobank, N.A.                                     Bank and Technology Services Fees                                 2600-000                                        -3,346.98         2,859,291.07
 04/13/16     {3}        Norman Hautala                                     AR - Twin Ports Guardianship & Payee Services                     1121-000                  4,059.11                                2,863,350.18
 07/06/16     {3}        Highmark - Freedom Blue PPO                        Interest on 2013 Accounts Receivable                              1121-000                     13.94                                2,863,364.12
 07/25/16     {18}       Superior WI Realty, LLC (Scroggins & Williamson    Balance of sale proceeds from Scroggins & Williamson escrow       1229-000                 58,287.70                                2,921,651.82
                         Escrow)                                            account. Paid to Trustee per Order, Dkt # 209.
 08/03/16     101        CSE Mortgage, LLC                                  Per Order Approving Settlement Agreement (Dkt # 209)              4210-000                                     559,889.50           2,361,762.32
                                                                            Voided on 08/03/2016
 08/03/16     101        CSE Mortgage, LLC                                  Per Order Approving Settlement Agreement (Dkt # 209)              4210-000                                    -559,889.50           2,921,651.82
                                                                            Voided: check issued on 08/03/2016
 08/03/16     102        CSE Mortgage LLC                                   Per Order Approving Settlement Agreement (Dkt # 209)              4210-000                                     559,889.50           2,361,762.32
 08/10/16     {17}       Cathy Scarver Trustee for Superior Healthcare      Superior Healthcare Investors National Bank of Commerce           1229-000                  1,032.73                                2,362,795.05
                         Investors (15-50439)                               account balance per settlement, Order # 209.
 11/22/16     103        Badger Acquisition of Minnesota, LLC               Per Settlement Agreement and per Order, Doc. No. 232.             4210-000                                     615,670.86           1,747,124.19
 04/18/17     {20}       National Bank of Commerce                          Pre-petition Bank Fee Refund                                      1229-000                     37.35                                1,747,161.54
 05/30/17     {35}       HP Superior, Inc                                   Close BMO Harris Account #******1037 - Tax Account                1290-000                  4,277.40                                1,751,438.94
 05/30/17     {36}       HP Superior, Inc                                   Close BMO Harris Account #******1029 - Operating Account          1290-000                    167.78                                1,751,606.72
 12/12/17     104        Arnall Golden Gregory LLP                          Attorney fees and expenses paid per Order, Docket # 241.                                                       447,617.13           1,303,989.59
                         Arnall Golden Gregory LLP                          Attorney fees paid per Order, Docket # 241.                       3210-000
                                                                                                                                $444,953.50



                                                                                                                                        Page Subtotals:         $2,927,167.08          $1,623,177.49


{ } Asset Reference(s)                                                                                                                                                             ! - transaction has not been cleared
                                               Case 14-71797-pwb             Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                Desc
                                                                                                  Page 6 of 22
                                                                                       Form 2
                                                                                                                                                                                                    Page: 2-2
                                                                       Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                                  Trustee Name:                      S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                             Bank Name:                         Mechanics Bank
Taxpayer ID #:                  **-***7090                                                                    Account #:                         ******3900 Checking
For Period Ending:              06/30/2021                                                                    Blanket Bond (per case limit):     $31,525,000.00
                                                                                                              Separate Bond (if applicable):     N/A

    1            2                                 3                                                          4                                              5                     6                      7

  Trans.    Check or                   Paid To / Received From                            Description of Transaction                      Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                      Tran. Code          $                      $

                         Arnall Golden Gregory LLP                      Attorney expenses paid per Order, Docket # 241.                  3220-000
                                                                                                                            $2,663.63
 01/05/18     105        Hays Financial Consulting, LLC                 Accountant fees and expenses paid per Order, Docket # 241.                                                     94,215.39         1,209,774.20
                         Hays Financial Consulting, LLC                 Accountant fees paid per Order, Docket # 241.                    3310-000
                                                                                                                           $93,287.50
                         Hays Financial Consulting, LLC                 Attorney expenses paid per Order, Docket # 241.                  3320-000
                                                                                                                              $927.89
 03/27/18                the Falcone Law Firm IOLTA (AltaCare et al)    First installment payment of settlement of Adversaries 16-5288                        120,000.00                                 1,329,774.20
                                                                        thru 16-5299 per Order, Docket # 246. Settlement proceeds
                                                                        allocated based on complaint amount.
              {21}                                                      Settlement of adversary per Order, Docket # 246.                 1241-000
                                                                                                                           $21,535.54
              {22}                                                      Settlement of adversary per Order, Docket # 246.                 1241-000
                                                                                                                           $11,536.02
              {23}                                                      Settlement of adversary per Order, Docket # 246.                 1241-000
                                                                                                                           $10,143.20
              {24}                                                      Settlement of adversary per Order, Docket # 246.                 1241-000
                                                                                                                            $6,869.14
              {37}                                                      Settlement of adversary per Order, Docket # 246.                 1241-000
                                                                                                                           $23,803.94
              {25}                                                      Settlement of adversary per Order, Docket # 246.                 1241-000
                                                                                                                              $626.14
              {26}                                                      Settlement of adversary per Order, Docket # 246.                 1241-000
                                                                                                                            $1,733.49
              {27}                                                      Settlement of adversary per Order, Docket # 246.                 1241-000
                                                                                                                            $1,069.06
              {28}                                                      Settlement of adversary per Order, Docket # 246.                 1241-000
                                                                                                                            $3,496.59


                                                                                                                                    Page Subtotals:          $120,000.00           $94,215.39


{ } Asset Reference(s)                                                                                                                                                      ! - transaction has not been cleared
                                                Case 14-71797-pwb                   Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                     Desc
                                                                                                         Page 7 of 22
                                                                                              Form 2
                                                                                                                                                                                                                Page: 2-3
                                                                              Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                                         Trustee Name:                         S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                                    Bank Name:                            Mechanics Bank
Taxpayer ID #:                  **-***7090                                                                           Account #:                            ******3900 Checking
For Period Ending:              06/30/2021                                                                           Blanket Bond (per case limit):        $31,525,000.00
                                                                                                                     Separate Bond (if applicable):        N/A

    1            2                                3                                                                   4                                                5                       6                      7

  Trans.    Check or                   Paid To / Received From                                   Description of Transaction                         Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                                Tran. Code          $                        $

              {29}                                                             Settlement of adversary per Order, Docket # 246.                    1241-000
                                                                                                                                       $4,880.69
              {30}                                                             Settlement of adversary per Order, Docket # 246.                    1241-000
                                                                                                                                       $4,679.17
              {31}                                                             Settlement of adversary per Order, Docket # 246.                    1241-000
                                                                                                                                   $29,627.02
 03/27/18     {32}       McBrayer Escrow Account (Evergreen Rehabilitation)    Settlement of adversary 16-5300 per Order, Docket # 251.            1241-000                 12,500.00                                1,342,274.20
 07/17/18     106        Bennett Thrasher LLP                                  Invoice # 166259 and per Order (Dkt # 256).                         2990-000                                        23,648.75         1,318,625.45
 07/20/18                Friendship LTC, LLC                                   Partial payment of second installment payment of settlement of                               13,000.00                                1,331,625.45
                                                                               Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                               Settlement proceeds allocated based on complaint amount.
              {21}                                                             Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                                       $2,333.02
              {22}                                                             Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                                       $1,249.74
              {23}                                                             Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                                       $1,098.85
              {24}                                                             Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                                        $744.16
              {37}                                                             Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                                       $2,578.76
              {25}                                                             Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                                         $67.83
              {26}                                                             Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                                        $187.79
              {27}                                                             Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                                        $115.81
              {28}                                                             Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                                        $378.80
                                                                                                                                             Page Subtotals:            $25,500.00             $23,648.75


{ } Asset Reference(s)                                                                                                                                                                  ! - transaction has not been cleared
                                              Case 14-71797-pwb       Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                    Desc
                                                                                           Page 8 of 22
                                                                                Form 2
                                                                                                                                                                                                 Page: 2-4
                                                                Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                            Trustee Name:                         S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                       Bank Name:                            Mechanics Bank
Taxpayer ID #:                 **-***7090                                                              Account #:                            ******3900 Checking
For Period Ending:             06/30/2021                                                              Blanket Bond (per case limit):        $31,525,000.00
                                                                                                       Separate Bond (if applicable):        N/A

    1            2                              3                                                       4                                                5                      6                      7

  Trans.    Check or                  Paid To / Received From                      Description of Transaction                         Uniform          Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                                                                  Tran. Code          $                       $

              {29}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $528.74
              {30}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $506.91
              {31}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $3,209.59
 07/23/18                Friendship LTC LLC                      Partial payment of second installment payment of settlement of                               4,333.33                                1,335,958.78
                                                                 Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                 Settlement proceeds allocated based on complaint amount.
              {21}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $777.67
              {22}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $416.58
              {23}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $366.28
              {24}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $248.05
              {37}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $859.59
              {25}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $22.61
              {26}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $62.60
              {27}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $38.60
              {28}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $126.27
              {29}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $176.25
                                                                                                                               Page Subtotals:               $4,333.33                $0.00


{ } Asset Reference(s)                                                                                                                                                   ! - transaction has not been cleared
                                              Case 14-71797-pwb       Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                    Desc
                                                                                           Page 9 of 22
                                                                                Form 2
                                                                                                                                                                                                 Page: 2-5
                                                                Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                            Trustee Name:                         S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                       Bank Name:                            Mechanics Bank
Taxpayer ID #:                 **-***7090                                                              Account #:                            ******3900 Checking
For Period Ending:             06/30/2021                                                              Blanket Bond (per case limit):        $31,525,000.00
                                                                                                       Separate Bond (if applicable):        N/A

    1            2                              3                                                       4                                                5                      6                      7

  Trans.    Check or                  Paid To / Received From                      Description of Transaction                         Uniform          Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                                                                  Tran. Code          $                       $

              {30}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $168.97
              {31}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $1,069.86
 07/24/18                Friendship LTC LLC                      Partial payment of second installment payment of settlement of                               3,000.00                                1,338,958.78
                                                                 Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                 Settlement proceeds allocated based on complaint amount.
              {21}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $538.39
              {22}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $288.40
              {23}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $253.58
              {24}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $171.73
              {37}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $595.10
              {25}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $15.65
              {26}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $43.34
              {27}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $26.73
              {28}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $87.41
              {29}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $122.02
              {30}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $116.98
                                                                                                                               Page Subtotals:               $3,000.00                $0.00


{ } Asset Reference(s)                                                                                                                                                   ! - transaction has not been cleared
                                              Case 14-71797-pwb       Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                  Desc
                                                                                          Page 10 of 22
                                                                                Form 2
                                                                                                                                                                                               Page: 2-6
                                                                Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                            Trustee Name:                       S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                       Bank Name:                          Mechanics Bank
Taxpayer ID #:                 **-***7090                                                              Account #:                          ******3900 Checking
For Period Ending:             06/30/2021                                                              Blanket Bond (per case limit):      $31,525,000.00
                                                                                                       Separate Bond (if applicable):      N/A

    1            2                              3                                                       4                                              5                      6                      7

  Trans.    Check or                  Paid To / Received From                      Description of Transaction                       Uniform          Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                                                                Tran. Code          $                       $

              {31}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $740.67
 07/25/18                Friendship LTC LLC                      Partial payment of second installment payment of settlement of                             3,000.00                                1,341,958.78
                                                                 Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                 Settlement proceeds allocated based on complaint amount.
              {21}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $538.39
              {22}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $288.40
              {23}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $253.58
              {24}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $171.73
              {37}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $595.10
              {25}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                          $15.65
              {26}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                          $43.34
              {27}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                          $26.72
              {28}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                          $87.41
              {29}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $122.02
              {30}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $116.98
              {31}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $740.68
                                                                                                                             Page Subtotals:               $3,000.00                $0.00


{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                              Case 14-71797-pwb       Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                  Desc
                                                                                          Page 11 of 22
                                                                                Form 2
                                                                                                                                                                                               Page: 2-7
                                                                Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                            Trustee Name:                       S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                       Bank Name:                          Mechanics Bank
Taxpayer ID #:                 **-***7090                                                              Account #:                          ******3900 Checking
For Period Ending:             06/30/2021                                                              Blanket Bond (per case limit):      $31,525,000.00
                                                                                                       Separate Bond (if applicable):      N/A

    1            2                              3                                                       4                                              5                      6                      7

  Trans.    Check or                  Paid To / Received From                      Description of Transaction                       Uniform          Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                                                                Tran. Code          $                       $

 07/30/18                Friendship LTC LLC                      Partial payment of second installment payment of settlement of                             2,000.00                                1,343,958.78
                                                                 Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                 Settlement proceeds allocated based on complaint amount.
              {21}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $358.92
              {22}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $192.27
              {23}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $169.05
              {24}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $114.49
              {37}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $396.73
              {25}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                          $10.44
              {26}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                          $28.89
              {27}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                          $17.82
              {28}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                          $58.28
              {29}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                          $81.34
              {30}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                          $77.99
              {31}                                               Allocation of settlement payment per order, dkt # 246             1241-000
                                                                                                                         $493.78




                                                                                                                             Page Subtotals:               $2,000.00                $0.00


{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                              Case 14-71797-pwb       Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                    Desc
                                                                                          Page 12 of 22
                                                                                Form 2
                                                                                                                                                                                                 Page: 2-8
                                                                Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                            Trustee Name:                         S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                       Bank Name:                            Mechanics Bank
Taxpayer ID #:                 **-***7090                                                              Account #:                            ******3900 Checking
For Period Ending:             06/30/2021                                                              Blanket Bond (per case limit):        $31,525,000.00
                                                                                                       Separate Bond (if applicable):        N/A

    1            2                              3                                                       4                                                5                      6                      7

  Trans.    Check or                  Paid To / Received From                      Description of Transaction                         Uniform          Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                                                                  Tran. Code          $                       $

 08/03/18                Friendship LTC LLC                      Partial payment of second installment payment of settlement of                               8,000.00                                1,351,958.78
                                                                 Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                 Settlement proceeds allocated based on complaint amount.
              {21}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $1,435.70
              {22}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $769.07
              {23}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $676.21
              {24}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $457.94
              {37}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $1,586.93
              {25}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $41.74
              {26}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $115.57
              {27}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $71.27
              {28}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $233.11
              {29}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $325.38
              {30}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $311.94
              {31}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $1,975.14




                                                                                                                               Page Subtotals:               $8,000.00                $0.00


{ } Asset Reference(s)                                                                                                                                                   ! - transaction has not been cleared
                                             Case 14-71797-pwb        Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                 Desc
                                                                                          Page 13 of 22
                                                                                Form 2
                                                                                                                                                                                              Page: 2-9
                                                                Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                           Trustee Name:                      S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                      Bank Name:                         Mechanics Bank
Taxpayer ID #:                 **-***7090                                                             Account #:                         ******3900 Checking
For Period Ending:             06/30/2021                                                             Blanket Bond (per case limit):     $31,525,000.00
                                                                                                      Separate Bond (if applicable):     N/A

    1            2                              3                                                      4                                             5                       6                      7

  Trans.    Check or                  Paid To / Received From                      Description of Transaction                     Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                              Tran. Code          $                        $

 09/21/18                Five Rivers Management LLC              Wire Transfer - Per Settlement Agreement Third installment                               33,333.33                                1,385,292.11
                                                                 payment of settlement of Adversaries 16-5288 thru 16-5299 per
                                                                 Order, Docket # 246. Settlement proceeds allocated based on
                                                                 complaint amount.
              {21}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                    $5,982.09
              {22}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                    $3,204.45
              {23}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                    $2,817.55
              {24}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                    $1,908.09
              {37}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                    $6,612.21
              {25}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                      $173.93
              {26}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                      $481.52
              {27}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                      $296.96
              {28}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                      $971.28
              {29}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                    $1,355.75
              {30}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                    $1,299.77
              {31}                                               Settlement of adversary per Order, Docket # 246.                1241-000
                                                                                                                    $8,229.73



                                                                                                                           Page Subtotals:            $33,333.33                   $0.00


{ } Asset Reference(s)                                                                                                                                                ! - transaction has not been cleared
                                             Case 14-71797-pwb        Doc 268            Filed 07/30/21 Entered 07/30/21 17:16:53                                    Desc
                                                                                           Page 14 of 22
                                                                                Form 2
                                                                                                                                                                                                  Page: 2-10
                                                                Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                            Trustee Name:                        S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                       Bank Name:                           Mechanics Bank
Taxpayer ID #:                  **-***7090                                                              Account #:                           ******3900 Checking
For Period Ending:              06/30/2021                                                              Blanket Bond (per case limit):       $31,525,000.00
                                                                                                        Separate Bond (if applicable):       N/A

    1            2                              3                                                       4                                                5                       6                      7

  Trans.    Check or                  Paid To / Received From                      Description of Transaction                         Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                  Tran. Code          $                        $

 12/19/18                Fireside LTC LLC                        Partial payment of fourth installment payment of settlement of                               13,500.00                                1,398,792.11
                                                                 Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                 Settlement proceeds allocated based on complaint amount.
              {21}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $2,422.75
              {22}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $1,297.80
              {23}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $1,141.11
              {24}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $772.78
              {37}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $2,677.94
              {25}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $70.44
              {26}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $195.01
              {27}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $120.27
              {28}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $393.37
              {29}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $549.08
              {30}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $526.41
              {31}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $3,333.04




                                                                                                                               Page Subtotals:            $13,500.00                   $0.00


{ } Asset Reference(s)                                                                                                                                                    ! - transaction has not been cleared
                                              Case 14-71797-pwb       Doc 268            Filed 07/30/21 Entered 07/30/21 17:16:53                                    Desc
                                                                                           Page 15 of 22
                                                                                Form 2
                                                                                                                                                                                                  Page: 2-11
                                                                Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                            Trustee Name:                        S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                       Bank Name:                           Mechanics Bank
Taxpayer ID #:                  **-***7090                                                              Account #:                           ******3900 Checking
For Period Ending:              06/30/2021                                                              Blanket Bond (per case limit):       $31,525,000.00
                                                                                                        Separate Bond (if applicable):       N/A

    1            2                               3                                                      4                                                5                       6                      7

  Trans.    Check or                  Paid To / Received From                      Description of Transaction                         Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                  Tran. Code          $                        $

 02/06/19                Long Term Care Services Inc             Partial payment of fourth installment payment of settlement of                               19,833.33                                1,418,625.44
                                                                 Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                 Settlement proceeds allocated based on complaint amount
              {21}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $3,559.35
              {22}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $1,906.64
              {23}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $1,676.45
              {24}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $1,135.32
              {37}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $3,934.26
              {25}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $103.48
              {26}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $286.51
              {27}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $176.69
              {28}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $577.91
              {29}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $806.67
              {30}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $773.36
              {31}                                               Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                         $4,896.69




                                                                                                                               Page Subtotals:            $19,833.33                   $0.00


{ } Asset Reference(s)                                                                                                                                                    ! - transaction has not been cleared
                                               Case 14-71797-pwb       Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                     Desc
                                                                                           Page 16 of 22
                                                                                 Form 2
                                                                                                                                                                                                   Page: 2-12
                                                                 Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                            Trustee Name:                         S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                       Bank Name:                            Mechanics Bank
Taxpayer ID #:                  **-***7090                                                              Account #:                            ******3900 Checking
For Period Ending:              06/30/2021                                                              Blanket Bond (per case limit):        $31,525,000.00
                                                                                                        Separate Bond (if applicable):        N/A

    1            2                                3                                                      4                                                5                       6                      7

  Trans.    Check or                   Paid To / Received From                      Description of Transaction                         Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                   Tran. Code          $                        $

 05/07/19                Long Term Care Services, Inc.            Wire Transfer - Per Settlement Agreement Fifth installment                                   33,333.33                                1,451,958.77
                                                                  payment of settlement of Adversaries 16-5288 thru 16-5299 per
                                                                  Order, Docket # 246. Settlement proceeds allocated based on
                                                                  complaint amount.
              {21}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $5,982.09
              {22}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $3,204.45
              {23}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $2,817.56
              {24}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $1,908.09
              {37}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $6,612.21
              {25}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $173.93
              {26}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $481.52
              {27}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $296.96
              {28}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $971.28
              {29}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $1,355.74
              {30}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $1,299.77
              {31}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $8,229.73



                                                                                                                                Page Subtotals:            $33,333.33                   $0.00


{ } Asset Reference(s)                                                                                                                                                     ! - transaction has not been cleared
                                               Case 14-71797-pwb       Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                     Desc
                                                                                           Page 17 of 22
                                                                                 Form 2
                                                                                                                                                                                                   Page: 2-13
                                                                 Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                            Trustee Name:                         S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                       Bank Name:                            Mechanics Bank
Taxpayer ID #:                  **-***7090                                                              Account #:                            ******3900 Checking
For Period Ending:              06/30/2021                                                              Blanket Bond (per case limit):        $31,525,000.00
                                                                                                        Separate Bond (if applicable):        N/A

    1            2                                3                                                      4                                                5                       6                      7

  Trans.    Check or                   Paid To / Received From                      Description of Transaction                         Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                   Tran. Code          $                        $

 08/05/19                Long Term Care Services, Inc.            Wire Transfer - Per Settlement Agreement sixth installment                                   33,333.33                                1,485,292.10
                                                                  payment of settlement of Adversaries 16-5288 thru 16-5299 per
                                                                  Order, Docket # 246. Settlement proceeds allocated based on
                                                                  complaint amounts.
              {21}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $5,982.09
              {22}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $3,204.45
              {23}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $2,817.56
              {24}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $1,908.09
              {37}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $6,612.21
              {25}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $173.93
              {26}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $481.52
              {27}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $296.96
              {28}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $971.28
              {29}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $1,355.75
              {30}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $1,299.77
              {31}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $8,229.72



                                                                                                                                Page Subtotals:            $33,333.33                   $0.00


{ } Asset Reference(s)                                                                                                                                                     ! - transaction has not been cleared
                                              Case 14-71797-pwb        Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                     Desc
                                                                                           Page 18 of 22
                                                                                 Form 2
                                                                                                                                                                                                   Page: 2-14
                                                                 Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                            Trustee Name:                         S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                       Bank Name:                            Mechanics Bank
Taxpayer ID #:                  **-***7090                                                              Account #:                            ******3900 Checking
For Period Ending:              06/30/2021                                                              Blanket Bond (per case limit):        $31,525,000.00
                                                                                                        Separate Bond (if applicable):        N/A

    1            2                                3                                                      4                                                5                       6                      7

  Trans.    Check or                   Paid To / Received From                      Description of Transaction                         Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                   Tran. Code          $                        $

 11/04/19                Long Term Care Services Inc.             Wire Transfer - Per Settlement Agreement seventh installment                                 33,333.33                                1,518,625.43
                                                                  payment of settlement of Adversaries 16-5288 thru 16-5299 per
                                                                  Order, Docket # 246. Settlement proceeds allocated based on
                                                                  complaint amounts.
              {21}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $5,982.09
              {22}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $3,204.45
              {23}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $2,817.56
              {24}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $1,908.09
              {37}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $6,612.20
              {25}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $173.93
              {26}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $481.52
              {27}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $296.96
              {28}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $971.28
              {29}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $1,355.75
              {30}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $1,299.77
              {31}                                                Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                          $8,229.73



                                                                                                                                Page Subtotals:            $33,333.33                   $0.00


{ } Asset Reference(s)                                                                                                                                                     ! - transaction has not been cleared
                                                 Case 14-71797-pwb      Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                     Desc
                                                                                            Page 19 of 22
                                                                                  Form 2
                                                                                                                                                                                                    Page: 2-15
                                                                  Cash Receipts And Disbursements Record
Case No.:                        14-71797-PWB                                                            Trustee Name:                         S. Gregory Hays (300320)
Case Name:                       HP/SUPERIOR, INC.                                                       Bank Name:                            Mechanics Bank
Taxpayer ID #:                   **-***7090                                                              Account #:                            ******3900 Checking
For Period Ending:               06/30/2021                                                              Blanket Bond (per case limit):        $31,525,000.00
                                                                                                         Separate Bond (if applicable):        N/A

    1            2                                   3                                                    4                                                5                       6                      7

  Trans.    Check or                    Paid To / Received From                      Description of Transaction                         Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                    Tran. Code          $                        $

 01/30/20                Transition transfer Debit                 Transition transfer debit. Transfer from Mechanics Bank             9999-000                                   1,518,625.43                     0.00
                                                                   account to East West Bank account
 02/04/20                Long Term Care Services                   Wire Transfer - Final payment Per Settlement Agreement                                       30,000.00                                     30,000.00
                                                                   seventh installment payment of settlement of Adversaries 16-
                                                                   5288 thru 16-5299 per Order, Docket # 246. Settlement
                                                                   proceeds allocated based on complaint amounts.
              {21}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $5,383.88
              {22}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $2,884.00
              {23}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $2,535.80
              {24}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $1,717.28
              {37}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $5,950.99
              {25}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                            $156.53
              {26}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                            $433.37
              {27}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                            $267.26
              {28}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                            $874.15
              {29}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $1,220.17
              {30}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $1,169.79




                                                                                                                                 Page Subtotals:            $30,000.00          $1,518,625.43


{ } Asset Reference(s)                                                                                                                                                      ! - transaction has not been cleared
                                                 Case 14-71797-pwb      Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                     Desc
                                                                                            Page 20 of 22
                                                                                  Form 2
                                                                                                                                                                                                     Page: 2-16
                                                                  Cash Receipts And Disbursements Record
Case No.:                        14-71797-PWB                                                            Trustee Name:                         S. Gregory Hays (300320)
Case Name:                       HP/SUPERIOR, INC.                                                       Bank Name:                            Mechanics Bank
Taxpayer ID #:                   **-***7090                                                              Account #:                            ******3900 Checking
For Period Ending:               06/30/2021                                                              Blanket Bond (per case limit):        $31,525,000.00
                                                                                                         Separate Bond (if applicable):        N/A

    1            2                                   3                                                    4                                                5                       6                      7

  Trans.    Check or                    Paid To / Received From                      Description of Transaction                         Uniform          Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                                                                    Tran. Code          $                        $

              {31}                                                 Allocation of settlement payment per order, dkt # 246               1241-000
                                                                                                                           $7,406.78
 02/06/20                Transition transfer Debit                 Transition transfer debit. Transfer from Mechanics Bank             9999-000                                        30,000.00                   0.00
                                                                   account to East West Bank account

                                                                      COLUMN TOTALS                                                                        3,289,667.06            3,289,667.06                    $0.00
                                                                              Less: Bank Transfers/CDs                                                               0.00          1,548,625.43
                                                                      Subtotal                                                                             3,289,667.06            1,741,041.63
                                                                              Less: Payments to Debtors                                                                                      0.00

                                                                      NET Receipts / Disbursements                                                        $3,289,667.06           $1,741,041.63




{ } Asset Reference(s)                                                                                                                                                      ! - transaction has not been cleared
                                                 Case 14-71797-pwb      Doc 268           Filed 07/30/21 Entered 07/30/21 17:16:53                                Desc
                                                                                            Page 21 of 22
                                                                                  Form 2
                                                                                                                                                                                                Page: 2-17
                                                                  Cash Receipts And Disbursements Record
Case No.:                        14-71797-PWB                                                            Trustee Name:                    S. Gregory Hays (300320)
Case Name:                       HP/SUPERIOR, INC.                                                       Bank Name:                       East West Bank
Taxpayer ID #:                   **-***7090                                                              Account #:                       ******0106 Demand Deposit Account
For Period Ending:               06/30/2021                                                              Blanket Bond (per case limit):   $31,525,000.00
                                                                                                         Separate Bond (if applicable):   N/A

    1            2                                    3                                                  4                                            5                       6                      7

  Trans.    Check or                    Paid To / Received From                      Description of Transaction                    Uniform          Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                                                               Tran. Code          $                        $

 01/30/20                Transition Transfer Credit                Transition transfer credit. Transfer from Mechanics Bank       9999-000            1,518,625.43                                   1,518,625.43
                                                                   account to East West Bank account
 02/06/20                Transition transfer Credit                Transition transfer credit. Transfer from Mechanics Bank       9999-000                 30,000.00                                 1,548,625.43
                                                                   account to East West Bank account
 03/31/20                East West Bank                            Bank and Technology Service Fee                                2600-000                                        1,237.63           1,547,387.80
 04/10/20                East West Bank                            Reversal of Bank and Technology Fees charged on 3/31/2020      2600-000                                        -1,237.63          1,548,625.43
 05/15/20                East West Bank                            Reversal of Bank and Technology Fees charged on 3/31/2020      2600-000                                        -1,237.63          1,549,863.06
 05/15/20                East West Bank                            Reversal of bank fees charged in March 2020 posted twice.      2600-000                                        1,237.63           1,548,625.43
                                                                   This corrects the extra reversal.

                                                                      COLUMN TOTALS                                                                   1,548,625.43                      0.00        $1,548,625.43
                                                                              Less: Bank Transfers/CDs                                                1,548,625.43                      0.00
                                                                      Subtotal                                                                                  0.00                    0.00
                                                                              Less: Payments to Debtors                                                                                 0.00

                                                                      NET Receipts / Disbursements                                                             $0.00                  $0.00




{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                          Case 14-71797-pwb     Doc 268       Filed 07/30/21 Entered 07/30/21 17:16:53                      Desc
                                                                                Page 22 of 22
                                                                        Form 2
                                                                                                                                                             Page: 2-18
                                                        Cash Receipts And Disbursements Record
Case No.:                  14-71797-PWB                                                   Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 HP/SUPERIOR, INC.                                              Bank Name:                    East West Bank
Taxpayer ID #:             **-***7090                                                     Account #:                    ******0106 Demand Deposit Account
For Period Ending:         06/30/2021                                                     Blanket Bond (per case limit): $31,525,000.00
                                                                                          Separate Bond (if applicable): N/A


                                        Net Receipts:         $3,289,667.06
                           Plus Gross Adjustments:                   $0.00
                         Less Payments to Debtor:                    $0.00
                 Less Other Noncompensable Items:                    $0.00

                                          Net Estate:         $3,289,667.06




                                                                  TOTAL - ALL ACCOUNTS                        NET DEPOSITS       NET DISBURSEMENTS ACCOUNT BALANCES
                                                                  ******3900 Checking                              $3,289,667.06          $1,741,041.63         $0.00

                                                                  ******0106 Demand Deposit Account                            $0.00                 $0.00   $1,548,625.43

                                                                                                                     $3,289,667.06           $1,741,041.63   $1,548,625.43
